Citation Nr: 1325937	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased initial rating for a left knee disability, rated 0 percent prior to June 24, 2011, and rated 10 percent as of June 24, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to March 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a left knee disability and assigned a 0 percent rating, effective March 7, 2010.  A September 2011 rating decision assigned a 10 percent rating, effective June 24, 2001.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's left knee was last examined in June 2011.  The Veteran and his representative have claimed that the disability has worsened since that examination.  The Board finds that an examination is needed.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

As the Veteran's left knee continues to exhibit symptoms, and as he and his representative continue to assert that current manifestations warrant an increased rating as to this disorder, the Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA orthopedic examination would be helpful in resolving the issue on appeal.  Colayong v. West, 12 Vet. App. 524 (1999); Goss v. Brown, 9 Vet. App. 109 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  When the most recent examination is 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to assess the severity and symptomatology associated with the service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  All necessary and indicated special studies or tests shall be accomplished.  The examiner should describe ranges of active, passive, and repetitive motion of the knee and any other symptoms of the left knee disability.  The examiner should address whether the knee exhibits weakened movement, excess motion, painful motion, excess fatigability, or incoordination and, if feasible, that determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also state whether there is any instability or subluxation of the left knee, and if so, the severity.  The examiner shall also provide an opinion as to whether the Veteran's service-connected left knee disability is productive of any marked interference with employment or daily activities.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


